Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.

 Response to Arguments
Applicant’s arguments, see Pg. 9, filed 12 July 2021, with respect to new matter added to claim 1 have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejection of claims 1-7 of 11 May 2021 has been withdrawn. 

Applicant’s arguments, see Pg. , filed 12 July 2021, with respect to new matter added to claims 13 and 21 have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejection of claims 13-25 of 11 May 2021 has been withdrawn. 

Pg. , filed 12 July 2021, with respect to new matter added to claims 3, 15, and 23 have been fully considered and are persuasive.  The 35 U.S.C 112(a) and 35 U.S.C 112(b) rejections of claims 3, 15, and 23 of 11 May 2021 has been withdrawn. 

Applicant’s arguments, see Pg. , filed 12 July 2021, with respect to the teachings of the prior art have been fully considered and are persuasive.  The 35 U.S.C 102 rejection of claims 1-7 and 13-25 of 11 May 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-7 and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The current art of record, Shapiro (US 8,589,659 B1), does not teach or suggest “adding a new node and updating only one of the hash while the other hash remaining constant”. After a full and complete search, Examiner does not find any art that teaches or suggests the above feature and thus finds it novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132